--------------------------------------------------------------------------------


EXHIBIT 10.4


Supplemental Agreement No. 49


to


Purchase Agreement No. 1951


Between


The Boeing Company


and


Continental Airlines, Inc.


Relating to Boeing Model 737 Aircraft






THIS SUPPLEMENTAL AGREEMENT, is entered into as of May 1 , 2009 by and between
THE BOEING COMPANY (Boeing) and CONTINENTAL AIRLINES, INC. (Buyer);


WHEREAS, Customer wishes to exercise its [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]


WHEREAS, the parties agree to [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]





NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree to amend the Agreement as follows:


1.           Table of Contents, Articles, Tables and Exhibits:


1.1 Remove and replace, in its entirety, the “Table of Contents”, with the Table
of Contents attached hereto, to reflect the changes made by this Supplemental
Agreement No. 49.


1.2 Remove and replace, in their entirety, pages T-2-2 and T-2-3 of Table 1
entitled the “Aircraft Deliveries and Descriptions, Model 737-700 Aircraft”,
with the revised pages T-2-2 and T-2-3 of Table 1 attached hereto.
 
1.3 Remove and replace, in its entirety, page T-3-5 of Table 1 entitled the
“Aircraft Deliveries and Descriptions, Model 737-800 Aircraft”, with the revised
page T-3-5 of Table 1 attached hereto, and add page T-3-6.




The Agreement will be deemed to be supplemented to the extent herein provided as
of the date hereof and as so supplemented will continue in full force and
effect.




EXECUTED IN DUPLICATE as of the day and year first written above.




THE BOEING
COMPANY                                                                                     CONTINENTAL
AIRLINES, INC.
 


By: ­­ /s/ Susan
Englander                                                                                                           By:
/s/ Gerald Laderman


Its:
Attorney-In-Fact                                                                                                 Its:
Senior Vice President -
                       Finance and Treasurer

P.A. 1951
CAL                                                   SA 49-
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



   
Page
SA
ARTICLES
Number
Number
     
1.
Subject Matter of Sale
1-1
SA 39
       
2.
Delivery, Title and Risk of Loss
2-1
         
3.
Price of Aircraft
3-1
SA 39
       
4.
Taxes
4-1
         
5.
Payment
5-1
         
6.
Excusable Delay
6-1
         
7.
Changes to the Detail Specification
7-1
SA 39
       
8.
Federal Aviation Requirements and
Certificates and Export License
 
8-1
 
SA 39
       
9.
Representatives, Inspection,
Flights and Test Data
 
9-1
         
10.
Assignment, Resale or Lease
10-1
         
11.
Termination for Certain Events
11-1
         
12.
Product Assurance; Disclaimer and
Release; Exclusion of Liabilities:
Customer Support; Indemnification
and Insurance
 
 
 
12-1
         
13.
Buyer Furnished Equipment and
Spare parts
 
13-1
         
14.
Contractual Notices and Requests
14-1
SA 39
       
15.
Miscellaneous
15-1
 




P.A. 1951                                                          SA 49
N/CAL
 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS




   
Page
SA
TABLES
Number
Number
     
1.
Aircraft Deliveries and
Descriptions – 737-500
 
T-1
 
SA 3
         
Aircraft Deliveries and
Descriptions – 737-700
 
T-2
 
SA 49
         
Aircraft Deliveries and
Descriptions – 737-800
 
T-3
 
SA 49
         
Aircraft Deliveries and
Descriptions – 737-600
 
T-4
 
SA 4
         
Aircraft Deliveries and
Descriptions – 737-900
 
T-5
 
SA 39
         
Aircraft Deliveries and
Descriptions – 737-900ER
 
T-6
 
SA 48






     
SA
EXHIBITS
Number
     
A-1
Aircraft Configuration – Model 737-724
(Aircraft delivering through July 2004)
 
SA 26
     
A-1.1
Aircraft Configuration – Model 737-724
(Aircraft delivering on or after August 2004)
 
SA 26
     
A-2
Aircraft Configuration – Model 737-824
(Aircraft delivering through July 2004)
 
SA 26
     
A-2.1
Aircraft Configuration – Model 737-824
(Aircraft delivering August 2004)
 
SA 41
     
A-2.2
Aircraft Configuration – Model 737-824
(Aircraft delivering January 2008 through
July 2008)
 
 
SA 45
     
A-2.3
Aircraft Configuration – Model 737-824
(Aircraft delivering after July 2008)
 
SA 45
     
A-3
Aircraft Configuration – Model 737-624
SA 1

 
TABLE OF CONTENTS




     
SA
EXHIBITS (continued)
Number
     
A-4
Aircraft Configuration – Model 737-524
SA 3
     
A-5
Aircraft Configuration – Model 737-524
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
SA 26
     
A-6
Aircraft Configuration – Model 737-924ER
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
SA 45
     
A-6.1
Aircraft Configuration – Model 737-924ER
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
SA 45
     
B
Product Assurance Document
SA 1
     
C
Customer Support Document – Code Two -
Major Model Differences
 
SA 1
     
C1
Customer Support Document – Code Three -
Minor Model Differences
 
SA 39
     
D
Aircraft Price Adjustments – New
Generation Aircraft (1995 Base Price -
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
 
SA 1
     
D1
Airframe and Engine Price Adjustments -
Current Generation Aircraft
 
SA 1
     
D2
Aircraft Price Adjustments – New
Generation Aircraft (1997 Base Price -
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
SA 5
     
D3
Aircraft Price Adjustments – New
Generation Aircraft (July 2003 Base Price -
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
SA 41
     
D4
Escalation Adjustment – Airframe and Optional Features [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
SA 41
     
E
Buyer Furnished Equipment Provisions Document
SA 39
     
F
Defined Terms Document
SA 5






P.A. 1951                                                          SA 49
N/CAL
 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS




     
SA
LETTER AGREEMENTS
Number
     
1951-1
Not Used
       
1951-2R4
Seller Purchased Equipment
SA 39
     
1951-3R22
Option Aircraft-Model 737-824 Aircraft
SA 38
     
1951-4R1
Waiver of Aircraft Demonstration
SA 1
     
1951-5R3
Promotional Support – New Generation
Aircraft
 
SA 48
     
1951-6
Configuration Matters
       
1951-7R1
Spares Initial Provisioning
SA 1
     
1951-8R2
Escalation Sharing – New Generation
Aircraft
 
SA 4
     
1951-9R21
Option Aircraft-Model 737-724 Aircraft
SA 48
     
1951-11R1
Escalation Sharing-Current Generation
Aircraft
 
SA 4
     
1951-12R7
Option Aircraft – Model 737-924 Aircraft
SA 32
     
1951-13
Configuration Matters – Model 737-924
SA 5
     
1951-14
Installation of Cabin Systems Equipment
737-924
 
SA 22
     
1951-15
Configuration Matters – Model737-924ER
SA 39










P.A. 1951                                                          SA 49
N/CAL
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



     
SA
RESTRICTED LETTER AGREEMENTS
Number
     
6-1162-MMF-295
Performance Guarantees – Model
737-724 Aircraft
       
6-1162-MMF-296
Performance Guarantees – Model
737-824 Aircraft
       
6-1162-MMF-308R4
Disclosure of Confidential
Information
 
SA 39
     
6-1162-MMF-309R1
[CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]
 
 
 
SA 1
     
6-1162-MMF-311R6
[CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]
 
 
 
SA 46
     
6-1162-MMF-312R
Special Purchase Agreement
Provisions
 
SA 1
     
6-1162-MMF-319
Special Provisions Relating to the
Rescheduled Aircraft
       
6-1162-MMF-378R1
Performance Guarantees – Model
737-524 Aircraft
 
SA 3
     
6-1162-GOC-015R1
[CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]
 
 
 
SA 31
     
6-1162-GOC-131R10
Special Matters
SA 46
     
6-1162-DMH-365
Performance Guarantees – Model
737-924 Aircraft
 
SA 5
     
6-1162-DMH-624
[CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]
 
 
 
SA 8
           
6-1162-DMH-680
Delivery Delay Resolution Program
SA 9
     
6-1162-DMH-1020
[CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]
 
 
 
SA 14
     
6-1162-DMH-1035
[CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]
 
 
 
SA 15
     
6-1162-DMH-1054
[CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]
 
 
 
SA 16
     
6-1162-CHL-048
Rescheduled Aircraft Agreement
SA 26
     
6-1162-CHL-195
Restructure Agreement for Model
737NG and 757-300 Aircraft
 
SA 30
     
6-1162-MSA-768
Performance Guarantees – Model
737-924ER Aircraft
 
SA 39
     
6-1162-SEE-133
[CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]
 
 
 
SA 46
     
6-1162-SEE-0176R4
Record Option Proposals
SA 48








P.A. 1951                                                          SA 49
N/CAL
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS




SUPPLEMENTAL AGREEMENTSDATED AS OF:


 
Supplemental Agreement No. 1                        October 10, 1996



 
Supplemental Agreement No. 2                        March 5, 1997



 
Supplemental Agreement No. 3                        July 17, 1997



 
Supplemental Agreement No. 4                        October 10, 1997



 
Supplemental Agreement No. 5                        May 21, 1998



 
Supplemental Agreement No. 6                        July 30, 1998



 
Supplemental Agreement No. 7                        November 12, 1998



 
Supplemental Agreement No. 8                        December 7, 1998



 
Supplemental Agreement No. 9                        February 18, 1999



 
Supplemental Agreement No. 10                        March 19, 1999



 
Supplemental Agreement No. 11                        May 14, 1999



 
Supplemental Agreement No. 12                        July 2, 1999



 
Supplemental Agreement No. 13                        October 13, 1999



 
Supplemental Agreement No. 14                        December 13, 1999



 
Supplemental Agreement No. 15                        January 13, 2000



 
Supplemental Agreement No. 16                        March 17, 2000



 
Supplemental Agreement No. 17                        May 16, 2000



 
Supplemental Agreement No. 18                        September 11, 2000



 
Supplemental Agreement No. 19                        October 31, 2000



 
Supplemental Agreement No. 20                        December 21, 2000



 
Supplemental Agreement No. 21                        March 30, 2001



 
TABLE OF CONTENTS


SUPPLEMENTAL AGREEMENTSDATED AS OF:


 
Supplemental Agreement No. 22                        May 23, 2001



 
Supplemental Agreement No. 23                         June 29, 2001



 
Supplemental Agreement No. 24                        August 31, 2001



 
Supplemental Agreement No. 25                        December 31, 2001



 
Supplemental Agreement No. 26                        March 29, 2002



 
Supplemental Agreement No. 27                        November 6, 2002



 
Supplemental Agreement No. 28                        April 1, 2003



 
Supplemental Agreement No. 29                         August 19, 2003



 
Supplemental Agreement No. 30                        November 4, 2003



 
Supplemental Agreement No. 31                        August 20, 2004



 
Supplemental Agreement No. 32                        December 29, 2004



 
Supplemental Agreement No. 33                        December 29, 2004



 
Supplemental Agreement No. 34                        June 22, 2005



 
Supplemental Agreement No. 35                        June 30, 2005



 
Supplemental Agreement No. 36                        July 21, 2005



 
Supplemental Agreement No. 37                        March 30, 2006



 
Supplemental Agreement No. 38                        June 6, 2006



 
Supplemental Agreement No. 39                        August 3, 2006



 
Supplemental Agreement No. 40                        December 5, 2006



 
Supplemental Agreement No. 41                        June 1, 2007



 
Supplemental Agreement No. 42                        June 13, 2007



 
Supplemental Agreement No. 43                        July 18, 2007



 
TABLE OF CONTENTS


SUPPLEMENTAL AGREEMENTSDATED AS OF:


 
Supplemental Agreement No. 44                        December 7, 2007



 
Supplemental Agreement No. 45                        February 20, 2008



 
Supplemental Agreement No. 46                        June 25, 2008



 
Supplemental Agreement No. 47                        October 30, 2008



 
Supplemental Agreement No. 48                        January 29, 2009



 
Supplemental Agreement No. 49                        May 1, 2009




P.A. 1951                                                          SA 49
N/CAL
 
 

--------------------------------------------------------------------------------

 

Table 1 to Purchase Agreement 1951
Aircraft Deliveries and Descriptions
Model 737-700 Aircraft




[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

CAL                                              Page T-2-2 SA 49
Boeing Proprietary
 
 

--------------------------------------------------------------------------------

 

Table 1 to Purchase Agreement 1951
Aircraft Deliveries and Descriptions
Model 737-800 Aircraft




[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



CAL                                              Page T-3-5 SA 49
Boeing Proprietary
 
 

--------------------------------------------------------------------------------

 
